Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On April 16, 2015, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 2,350 4.75% notes, due April 21, 2045, issued by Bank of America Corp. (CUSIP #06051GFQ7) (the “Notes”), at a purchase price of $99.873 per Note, including a commission of 0.875% per Note. The Notes were purchased from BofA Merrill Lynch , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ABN AMRO ANZ Securities Apto Partners, LLC Banca IMI Barclays BBVA Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC BofA Merrill Lynch Capital One Securities CIBC Commerzbank Danske Markets Inc. Deutsche Bank Securities Drexel Hamilton ING Lloyds Securities Mizuho Securities MUFG nabSecurities, LLC Natixis Nykredit Markets Rabo Securities RB International Markets (USA) Santander Scotiabank Societe Generale Standard Chartered Bank UniCredit Capital Markets Ramirez & Co., Inc. Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on July 29-30, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On May 19, 2015, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 1,205 5.15% notes, due May 22, 2045, issued by The Goldman Sachs Group, Inc. (CUSIP #38148LAF3) (the “Notes”), at a purchase price of $99.35 per Note, including an underwriting discount of 0.875% per Note. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ABN AMRO Banca IMI BB&T Capital Markets BBVA BNY Mellon Capital Markets, LLC Capital One Securities Drexel Hamilton Fifth Third Securities Goldman, Sachs & Co. ING KeyBanc Capital Markets Lloyds Securities Inc. Loop Capital Markets Mischler Financial Group, Inc. Mizuho Securities Natixis PNC Capital Markets LLC RBC Capital Markets Santander Scotiabank SMBC Nikko SunTrust Robinson Humphrey TD Securities The Williams Capital Group, L.P. UniCredit Capital Markets US Bancorp Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on July 29-30, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On June 9, 2015, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 1,400 5.85% notes, due August 15, 2045, issued by Reynolds American, Inc. (CUSIP #761713BB1) (the “Notes”), at a purchase price of $99.476 per Note, including an underwriting discount of 0.875% per Note. The Notes were purchased from Citigroup, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Fifth Third Securities Goldman, Sachs & Co. J.P. Morgan Mizuho Securities PNC Capital Markets LLC RBC Capital Markets Scotiabank The Williams Capital Group, L.P. Wells Fargo Securities Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on July 29-30, 2015. These materials include additional information about the terms of the transaction.
